DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In Claim 1, line 11, it is not clear what structure is being referred to with “their end.”
Claim 1 recites the limitation "the illuminating light source" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  In addition, further in Claim 1, line 16, “facing an illuminating light source” is set forth – is this a positive recitation of the light source and if so the claim language needs to be clear and consistent.
In Claim 1, line 13, “the illuminating light source of the separating tube” is confusing.  The illuminating light source 31 is not part of the structure of the tube 7 and bounding light guide 53.
Claim 2, line 8 sets forth “forming an entrance dioptric interface” which has already been set forth in Claim 1, line 11.  The claim language needs to properly refer back to this structure.
Claim 3 recites the limitation "the annular area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the illuminating light source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the diagonal truncation surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the illuminating light source" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the light sources" in line 4.  There is insufficient antecedent basis for this limitation in the claim and it is not clear which of the light sources is being referenced.
Claim 11 recites the limitation "the circular" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al is cited of interest for showing in Figure 5, an overhead light with a tubular structure 60 and lens structure 34 at the exit area.  Ishibashi et al is cited of interest for showing a vehicle interior light in Figure 8 with a light guide 5 and angled reflecting surface 54.  Kracker 7,775,693 is cited of interest for showing in Figures 2 and 3, a vehicle interior light comprising two main light sources 24 and 26 and two secondary light sources 32 and 34.  Kracker 7,599,136 is cited of interest for showing a vehicle interior lighting device with a lens 20 (see generally Figs. 1-14, showing views of the lens and direction of light emission).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875